DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 1 recites “wherein, for each of the soundfile groups within a particular sound palette, each soundfile within the soundfile group has a second common set of sound attributes; wherein, for each soundfile group within a particular palette, each soundfile within the soundfile group has a variation of the second common set of sound attributes that is a second common set of sound attributes” for soundfile in “a particular sound palette” and “the second common set of sound attributes” for soundfile in “a particular palette”. It is not clear if these “a particular sound palette” and “a particular palette” are different palettes or they refer to the same “a sound palette” recited in line 9. Further, it is not clear if “the sound palette” recited in line 19 refers to “a sound palette” recited in line 9, or refers to “a particular sound palette”.
Similarly, claim 12 recites “wherein, for each of the soundfile groups within a particular sound palette, each soundfile within the soundfile group has a second common set of sound attributes; wherein, for each soundfile group within a particular palette, each soundfile within the soundfile group has a variation of the second common set of sound attributes that is unique among the plurality of soundfile groups within the sound palette” in lines 7-13 (emphasis added). Also, it recites “a second common set of sound attributes” for soundfile in “a particular sound palette” and “the second common set of sound attributes” for soundfile in “a particular palette”. It is not clear if these “a particular sound palette” and “a particular palette” are different palettes or they refer to the same “a sound palette” recited in line 9 of claim 1 or “a plurality of sound palettes” in lines 2-3 of claim 12. Further, it is not clear if “the sound palette” recited in line 13 refers to “a sound palette” recited in line 9 of claim 1, or refers to “a particular sound palette” recited in claim 12.

Allowable Subject Matter
Claims 1-20 are objected as they are rejected under 35 USC 112 as indicated above.
The above objections are based on the claims as presently set forth in their totality. It should not be interpreted as indicating that amended claims broadly reciting certain limitations would be allowable. A more detailed reasons for allowance may be set forth in a subsequent Notice of Allowance, apart from reasons indicated below, if and when all claims in the application are put into a condition for allowance.
For Independent claim 1, the closet prior art of record Fitchmun (US Patent Application Publication No. 2005/0243996) teaches a system and method of assigning alert announcements with multipart sounds with different types in various combinations for different events/ conditions.
Prior art of record Sennett (US Patent Application Publication No. 2009/0239497) teaches a system and method to provide specific notification alert based on trigger/ event type.
Prior art of record Milch (US Patent Application Publication No. 2011/0029875) teaches a system and method of customizing vehicle alarms with assignment of different audio files to different trigger conditions. 
Prior art of record Ramaswamy (US Patent Application Publication No. 2014/0062697) teaches customizing audio alerts in a mobile device for different events based on event attributes predetermined by the user.

Prior art of record Pattarello (US Patent Application Publication No. 2021/0071347) teaches a household appliance providing various displays and audio notifications based on user presence in the proximity of the appliance.
These and other prior art of record alone or in combination fail to teach or fairly suggest to arrive at the claimed invention as claimed in detail when the claim is considered as a whole.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620. The examiner can normally be reached M-F 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

HEMANT PATEL
Primary Examiner
Art Unit 2653



/HEMANT S PATEL/Primary Examiner, Art Unit 2653